J-A09010-22
J-A09011-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QURON MCLEAN                               :
                                               :
                       Appellant               :   No. 1659 EDA 2021

          Appeal from the Judgment of Sentence Entered June 29, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0003636-2020



    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QURON MCLEAN                               :
                                               :
                       Appellant               :   No. 1660 EDA 2021

          Appeal from the Judgment of Sentence Entered June 29, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0003637-2020


BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                                FILED JUNE 21, 2022

        In these related appeals, Appellant Quron McLean appeals from the

judgments of sentence entered following his convictions at trial court dockets

CP-51-CR-0003636-2020 (3636-2020) and CP-51-CR-0003637-2020 (3637-

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09010-22
J-A09011-22


2020). Appellant contends that the trial court abused its discretion when it

failed to consider mitigating factors and imposed an excessive sentence. We

affirm.

        The trial court summarized the relevant facts and procedural history of

these cases as follows:

        [Appellant] was arrested on April 8, 2020, following an altercation
        between himself and Kenya Anderson [(Complainant)].
        Specifically, on April 2, 2020, [Appellant] went to the home of
        Complainant, where she lives with the two sons she shares with
        [Appellant], a five-year-old, and [a] two-year-old [(S.M.)].
        [Appellant] and Complainant began arguing about things
        Complainant saw on [Appellant’s] cell phone and about money
        [Appellant] owed her. During this argument, [Appellant] hit
        Complainant in the chest with a closed fist. Complainant then told
        their five-year-old son to call the police. [Appellant] continued
        pushing, shoving, and punching Complainant.           Complainant
        attempted to restrain [Appellant] until the police arrived, but
        [Appellant] freed himself and began breaking items in her home,
        including the microwave, coffee table, and television. S.M. ran
        towards [Appellant], [and Appellant] pushed S.M. away, and S.M.
        cut his foot on a piece of broken glass. [Appellant] then fled the
        home.

        On June 29, 2021, [Appellant] entered an open guilty plea to the
        following charges on docket [3636-2020]: criminal mischief as a
        summary offense, terroristic threats as a misdemeanor in the first
        degree, simple assault as a misdemeanor in the second degree,
        and recklessly endangering another person [(REAP)], as a
        misdemeanor in the second degree.[1] [Appellant] also entered
        an open guilty plea to the charge of endangering the welfare of a




____________________________________________


1   18 Pa.C.S. §§ 3304(a)(4), 2706(a)(1), 2701(a), and 2705, respectively.


                                           -2-
J-A09010-22
J-A09011-22

        child [(EWOC)],[2] as a felony in the third degree on docket [3637-
        2020].[3]

        [Appellant] requested, and the Commonwealth agreed, to waive
        a presentence investigation and report and proceed directly to
        sentencing on both dockets at that hearing.

Trial Ct. Op., 9/27/21, at 1-2 (formatting altered).

        At docket 3636-2020, the trial court sentenced Appellant to a term of

eighteen to thirty-six months of incarceration, followed by two years of

probation for terroristic threats, and a term of twelve to twenty-four months

of incarceration for simple assault.           N.T., 6/29/21, at 37.   The trial court

imposed no further penalty with respect to REAP and criminal mischief. Id.

At docket 3637-2020, the trial court sentenced Appellant to a term of eighteen

to thirty-six months of incarceration, followed by two years of probation for

EWOC. Id. at 38-39. The trial court ordered the sentences at both dockets

to run concurrently resulting in an aggregate sentence of eighteen to thirty-

six months of incarceration, followed by two years of probation. Id. at 40-41.

        Appellant filed timely post-sentence motions that the trial court denied

on July 12, 2021. On August 9, 2021, Appellant filed timely notices of appeal

at trial court dockets 3636-2020 and 3637-2020. Both the trial court and

Appellant complied with Pa.R.A.P. 1925.
____________________________________________


2   18 Pa.C.S. § 4304(a)(1).

3  A charge of persons not to possess firearms, 18 Pa.C.S. § 6105(a), was
charged initially and then nolle prossed after Complainant admitted that she
lied to police about Appellant possessing a firearm. Trial Ct. Op., 9/27/21, at
5.


                                           -3-
J-A09010-22
J-A09011-22


       Appellant raises the following issue on appeal:

       Is the sentence imposed unduly harsh and excessive under the
       circumstances of this case?

Appellant’s Brief at 4.4

       Appellant’s issue presents a challenge to the discretionary aspects of his

sentence. See Commonwealth v. Ahmad, 961 A.2d 884, 886 (Pa. Super.

2008) (“A challenge to an alleged excessive sentence is a challenge to the

discretionary aspects of a sentence.”). It is well settled that

       [c]hallenges to the discretionary aspects of sentencing do not
       entitle an appellant to review as of right. An appellant challenging
       the discretionary aspects of his sentence must invoke this Court’s
       jurisdiction by satisfying a four-part test:

       We conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
       Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
       Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
       that the sentence appealed from is not appropriate under the
       Sentencing Code, 42 Pa.C.S.[ ] § 9781(b).

Commonwealth v. Proctor, 156 A.3d 261, 273 (Pa. Super. 2017) (some

citations omitted and formatting altered). “A substantial question exists only

when the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

____________________________________________


4 In these related cases, although Appellant filed separate notices of appeal
and separate appellate briefs, the briefs are nearly identical. Appellant
presented the same issue in each brief, and the issue and corresponding
argument appear on the same pages in each brief. Accordingly, we refer to
Appellant’s brief in the singular.

                                           -4-
J-A09010-22
J-A09011-22


Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (citation omitted).

      The record reveals that Appellant preserved his sentencing issues in the

post-sentence motions, filed timely appeals, and included a Pa.R.Crim.P.

2119(f) statement in his brief.     See id.   In his Rule 2119(f) statement,

Appellant contends that the trial court abused its discretion and imposed an

excessive sentence without considering mitigating factors and Appellant’s

individual circumstances. Appellant’s Brief at 20.

      This Court has held that an appellant’s claim that his sentence is

excessive, in conjunction with an assertion that the trial court failed to

consider mitigating factors, raises a substantial question for review.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014).

Accordingly, we proceed to address the merits of Appellant’s issue.

      We review challenges to the discretionary aspects of sentencing bearing

in mind the following principles:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super. 2015) (en

banc) (citations omitted and formatting altered). When the trial court imposes

a sentence that is within the Sentencing Guidelines, the appellant must

                                     -5-
J-A09010-22
J-A09011-22


demonstrate that the sentence is clearly unreasonable.        See 42 Pa.C.S. §

9781(c)(2); see also Commonwealth v. Ventura, 975 A.2d 1128, 1134-35

(Pa. Super. 2009) (explaining that a sentence within the Sentencing

Guidelines is presumed to be reasonable).

      In support of his claim that the sentence was excessive and that the

trial court failed to consider mitigating factors, Appellant contends that trial

court did not consider Appellant’s remorse, his employment history and

support for his family, and that no one suffered an injury requiring medical

attention. Appellant’s Brief at 32.     Further, Appellant claims that the trial

court abused its discretion in imposing an aggravated-range sentence for

terroristic threats. Id. at 33. Appellant notes that the trial court relied on the

fact that Appellant’s children were present as an aggravating factor and

imposed an aggravated-range sentence for terroristic threats. Id. On this

basis, Appellant concludes that his criminal behavior was “essentially double

counted” when he received an aggravated-range sentence for terroristic

threats because he had already been charged with the separate crime of

EWOC with respect to his child, S.M. Id.

      The Commonwealth responds that Appellant’s arguments are belied by

the record.   Commonwealth’s Brief at 7.        The Commonwealth notes that

Appellant received one aggravated-range sentence for terroristic threats and

standard-range sentences for simple assault and EWOC.              Id. at 8-10.

Additionally, the Commonwealth points out that the trial court did consider

mitigating factors and ordered Appellant to serve all of the sentences

                                      -6-
J-A09010-22
J-A09011-22


concurrently. Id. at 7. The Commonwealth asserts that although Appellant

claims that the trial court failed to consider mitigation, Appellant is, in fact,

arguing that the trial court did not weigh certain factors more heavily in his

favor. Id. at 9. Finally, the Commonwealth asserts that there is no merit to

Appellant’s claim that the trial court “double counted” sentencing factors. Id.

at 9-10.

       After review, we conclude that Appellant is due no relief.            It is

undisputed that on the charges of simple assault and EWOC, the trial court

sentenced Appellant in the standard range of the Sentencing Guidelines. See

Appellant’s Brief at 24; see also N.T. 6/29/21, at 20-41; 204 Pa. Code §

303.16(a)). Similarly, there is no dispute that on the charge of terroristic

threats, the trial court imposed a sentence in the aggravated range.5

       As noted above, sentences that fall within the Sentencing Guidelines are

presumed to be reasonable. See Ventura, 975 A.2d at 1134-35. Moreover,

the trial court summarized the altercation leading to the charges and explained

as follows:

       In reaching its decision to impose a sentence in the aggravated
       range for terroristic threats, this court heard argument from
       counsel for [Appellant] and [Appellant’s] allocution and considered
       [Appellant’s] positive relationships with his five children, the
       mothers of his other children, his willingness to accept
____________________________________________


5 For Appellant’s conviction on the charge of terroristic threats, the Sentencing
Guidelines provided a standard range minimum sentence of between six and
sixteen months, plus or minus three months. See 204 Pa. Code § 303.16(a).
As stated, the trial court imposed a sentence of one and one-half to three
years of incarceration, followed by two years of probation, resulting in a
sentence in the aggravated range of the Sentencing Guidelines. Id.

                                           -7-
J-A09010-22
J-A09011-22

      responsibility,   his    successful   employment     history,  and
      Complainant’s own role in the altercation and subsequent
      credibility concerns.[FN3] This court also heard argument from the
      Commonwealth and an impact statement prepared by
      Complainant and considered the continued impact of the
      altercation on Complainant and her children, the history of
      domestic violence between [Appellant] and Complainant, and
      [Appellant’s] continued contact with Complainant throughout the
      pendency of this case both himself and through family members.
      Ultimately, this court reasonably found that the presence of the
      couple’s two young children during the altercation was sufficient
      reason to impose a sentence in the aggravated range, and [the
      court] explained this decision on the record. See [N.T., 6/29/21]
      at 45-46 (“the deciding factor on whether to keep you in county
      or put you upstate is the fact that your children were there, and I
      will tell you that and I will be very clear. I look at that as an
      aggravating factor”). This court’s imposition of a sentence in the
      aggravated range for this offense, based primarily on the presence
      of [Appellant’s] minor children during the altercation, was
      reasonable and not a manifest abuse of discretion.
         [FN3]The Commonwealth informed this court on the record
         that they would [nolle prosse] the § 6105 charge because
         Complainant admitted that she lied when she informed
         police that Defendant had a firearm. [N.T., 6/29/21] at 9.

Trial Ct. Op., 9/27/21, at 5-6 (some formatting altered). Additionally, the trial

court reiterated that it imposed standard-range sentences for EWOC and

simple assault, see N.T., 6/29/21, at 36-37, and it concluded that Appellant

failed to identify any basis for finding that the standard-range sentences in

this case were unreasonable. Trial Ct. Op., 9/27/21, at 5-7.

      Contrary to Appellant’s claims of error, the trial court clearly considered

Appellant’s apology, along with Appellant’s family responsibilities and

employment history, in addition to Complainant’s credibility. The trial court

then balanced those factors with Appellant’s criminal history, history of



                                      -8-
J-A09010-22
J-A09011-22


domestic violence, and the facts of the crimes, which included that these

events occurred in the presence of Appellant’s and Complainant’s children.

See id.; see also N.T., 6/29/21, at 36-37. On this record, we conclude that

the trial court considered the relevant mitigating factors and aptly provided

its rationale for Appellant’s sentences. Additionally, we agree with the trial

court that aside from Appellant’s boilerplate allegation that the trial court

failed to consider mitigation, Appellant has failed to establish that the

sentences were unreasonable. Rather, we agree with the Commonwealth’s

conclusion that the crux of Appellant’s argument is that the trial court did not

weigh certain factors more heavily in Appellant’s favor. See Commonwealth’s

Brief at 9. However, the trial court was not required to afford the mitigating

factors as much weight as Appellant would have liked. See Commonwealth

v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009). Additionally, this Court will

not “re-weigh the sentencing factors and impose our judgment in the place of

the sentencing court.” Id.

      Regarding Appellant’s claim that the trial court “double counted” S.M.’s

presence as a sentencing factor, the assertion is meritless. Generally, the trial

court may not “double count” factors already considered by the Sentencing

Guidelines.   Commonwealth v. Goggins, 748 A.2d 721, 732 (Pa. Super.

2000). However, the court must consider both the particular circumstances

of the offense and the defendant’s character. Commonwealth v. Moury,

992 A.2d 162, 171 (Pa. Super. 2010).        Courts are permitted to use prior

criminal history and factors included in the guidelines to supplement other

                                      -9-
J-A09010-22
J-A09011-22


sentencing information. Commonwealth v. Shugars, 895 A.2d 1270, 1275

(Pa. Super. 2006). Here, aside from a bald allegation, Appellant provides no

argument or authority for his contention that the children’s presence was

“double counted” as a sentencing factor.      As recited above, Appellant was

charged with and pleaded guilty to separate crimes at separate dockets

including where one of his children, S.M., was the victim of EWOC, and

Complainant was the victim of terroristic threats. The trial court sentenced

Appellant separately on these crimes and concluded that because Appellant

made terroristic threats while S.M. was present and directed these threats to

Complainant, who is S.M.’s mother, the child’s presence was an aggravating

factor on the terroristic threats count. See Trial Ct. Op., 9/27/21, at 5-6; see

also N.T., 6/29/21, at 36-37.      We conclude that there was no abuse of

discretion in the trial court imposing an aggravated-range sentence for

terroristic threats in addition to sentencing Appellant on the separate charge

of EWOC. Appellant’s claim of “double counting” is meritless.

      For the reasons set forth above, Appellant is entitled to no relief. The

record reflects that the trial court considered the Sentencing Guidelines,

appropriate sentencing factors, circumstances of the crimes, and mitigating

evidence.   See N.T., 6/29/21, at 36-37.      The trial court also ordered that

Appellant’s sentences were to be served concurrently. Id. at 40. Additionally,

the trial court provided its considerations and rationale for the sentences, and

it thoroughly explained its reasoning for imposing an aggravated-range

sentence for terroristic threats. See id. at 36-40; see also Trial Ct. Op.,

                                     - 10 -
J-A09010-22
J-A09011-22


9/27/21, at 5-6.    On this record, we conclude that there was no abuse of

discretion in the sentences imposed.        See Caldwell, 117 A.3d at 770.

Accordingly, we affirm.

     Judgments of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/21/2022




                                   - 11 -